Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner notes that an attempt to contact Applicant’s Representative was made on 17 March 2022 in hopes of securing authorization for an Examiner’s Amendment to place the application in condition for allowance. However, the phone number listed for Applicant’s Representative was unanswered and led to an unidentified voicemail system. As it was impossible to determine if said voicemail system actually belongs to Applicant’s Representative, Examiner was unable to leave a detailed message.

Response to Arguments
Applicant’s arguments, see Remarks, filed 15 February 2022, with respect to the rejections of Claims 1, 10, and 19 have been fully considered and are persuasive.  The rejections of Claims 1, 10, and 19 under 35 USC 103 have been withdrawn. However, the Amendments to the Independent claims have generated new issues under 35 USC 112. See Rejections below.




Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 11-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites: “transmitting a request for the web content to a server”. Claim 1, upon which Claim 2 depends, has already previously recited ‘a request for the web content’. It is unclear if the ‘a request’ of Claim 2 should refer back to the request of Claim 1 or to a different request entirely. Appropriate Correction is required.
Claim 2 recites: “transmitting a request for the web content to a server”. Claim 1, upon which Claim 2 depends, has already previously recited ‘a server’. It is unclear if the ‘a server’ of Claim 2 should refer back to the server of Claim 1 or to a different server entirely. Appropriate Correction is required.
Claim 2 recites: “receiving, at the source device, a response to the request”. Claim 1, upon which Claim 2 depends, has already previously recited ‘a response. It is unclear if the ‘a response of Claim 2 should refer 
Claim 3 recites: “generating the set of drawing commands based on a response to a request for the web content to a server”. Claim 1, upon which Claim 3 depends, has already previously recited ‘a request for the web content’. It is unclear if the ‘a request’ of Claim 3 should refer back to the request of Claim 1 or to a different request entirely. Appropriate Correction is required.
Claim 3 recites: “generating the set of drawing commands based on a response to a request for the web content to a server”. Claim 1, upon which Claim 3 depends, has already previously recited ‘a server’. It is unclear if the ‘a server’ of Claim 3 should refer back to the server of Claim 1 or to a different server entirely. Appropriate Correction is required.
Claim 3 recites: “generating the set of drawing commands based on a response to a request for the web content to a server”. Claim 1, upon which Claim 3 depends, has already previously recited ‘a response. It is unclear if the ‘a response of Claim 3 should refer back to the response of Claim 1 or to a different response entirely. Appropriate Correction is required.
Claim 4 suffers similar deficiencies as Claims 2 and 3 above.
Claim 11 suffers similar deficiencies as Claim 2 above.
Claim 12 suffers similar deficiencies as Claim 3 above.
Claim 13 suffers similar deficiencies as Claim 4 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421